Citation Nr: 0804117	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  98-15 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability, 
to include herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	John F. Cameron, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from February 1967 to 
August 1970.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case has been before the Board previously.  In an 
October 2000 decision, the Board denied the claim.  The 
veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  In July 2003, the Court 
vacated the Board decision and remanded it for compliance 
with the Veterans Claims Assistance Act of 2000.  In August 
2005, the Board again denied the claim.  The veteran appealed 
the decision to the Court.  In March 2007, the veteran and 
the Secretary of VA filed a joint motion to vacate the Board 
decision and remand it for the Board to consider the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002).  The Court 
granted the motion the following month.  The case has been 
returned to the Board for further appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In view of the most recent action and the current posture of 
the record, additional development is indicated.  There are 
multiple documents in the claims file that refer to a low 
back injury the veteran sustained in June 1995 at his 
employer, Pony Express.  It appears that a claim was filed 
with Pony Express's insurance company Kemper National 
Services, Inc., with respect to this injury.  The claims file 
has some records related to that claim; however, the medical 
records created specifically regarding the June 19, 1995, 
injury and the claim that was subsequently filed with the 
insurance company regarding this injury are relevant.  The 
veteran submitted documentation related to injuries he 
sustained to his low back after the June 1995 injury.  
Specifically, he submitted a "Supervisors First Report of 
Injury" for injuries occurring on September 27, 1995, 
October 9, 1995, and October 13, 1995, but no documentation 
regarding the June 19, 1995, low back injury.  This 
information may contain pertinent clinical history that would 
be probative to this claim, especially in view of the other 
opinions on file.

The Board is also interested in any physicals that were 
conducted during the veteran's employment at Pony Express in 
connection with the veteran's occupation while employed there 
from 1983 to 1996.  

Additionally, the Board is interested in having a description 
of the position(s) he held and duties while employed at Pony 
Express from 1983 to 1996.  It requests that the veteran 
provide a description of his positions and specific duties 
during that time frame.  VA should also request a description 
from Pony Express of the veteran's occupation(s) and duties 
while employed there.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should complete VA Form 
21-4142, Authorization and Consent to 
Release Information to VA, for VA to 
obtain relevant records from Pony Express 
and Kemper National Services, Inc., 
associated with the veteran's employment 
from 1983 to 1996; particularly (i) a 
description of the position(s) he held 
while employed and the duties involved in 
the position(s), (ii) any physicals he 
underwent during his employment, and 
(iii) the medical records surrounding the 
June 19, 1995, injury and the claim filed 
thereafter with the insurance company.  
See 38 C.F.R. § 3.159(c)(1)(i) and (ii) 
(2007) (claimant must cooperate fully 
with VA's reasonable efforts to obtain 
relevant records from non-Federal agency 
or department custodians and must 
authorize the release of existing 
records).

2.  The veteran is to submit a 
description of the position(s) he held 
and duties while employed at Pony Express 
from 1983 to 1996. 

3.  After the above development has been 
completed, the RO/AMC should then 
readjudicate the claim for entitlement to 
service connection for a low back 
disorder, to include herniated nucleus 
pulposus.  If the benefit sought is not 
granted, a supplemental statement of the 
case should be issued and the case 
returned to the Board after a period of 
time for comment, in accordance with 
applicable procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

